
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1474
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Ms. Richardson (for
			 herself, Mr. Conyers,
			 Mr. Grijalva,
			 Mr. Davis of Illinois,
			 Mr. Lewis of Georgia,
			 Mr. Rush, Ms. Corrine Brown of Florida,
			 Mr. Stark,
			 Ms. Moore of Wisconsin,
			 Mr. Cohen,
			 Mr. Meek of Florida,
			 Ms. Norton,
			 Mr. Watt, and
			 Mr. Towns) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending Harry Belafonte for receiving
		  the Hubert H. Humphrey Civil and Human Rights Award from the Leadership
		  Conference on Civil and Human Rights.
	
	
		Whereas the Leadership Conference on Civil and Human
			 Rights is a coalition charged by its diverse membership of more than 200
			 national organizations to promote and protect the civil and human rights of all
			 persons in the United States that, through advocacy and outreach to targeted
			 constituencies, works toward the goal of a more open and just society—an
			 America as good as its ideals;
		Whereas Hubert Humphrey's deep commitment and dedication
			 to social justice are legendary, because—
			(1)he devoted his life to public service in
			 the cause of equality;
			(2)elected mayor of Minneapolis in 1945, he
			 quickly ascended to the national political scene;
			(3)addressing racial discrimination and
			 anti-Semitism in Minneapolis in 1948, he was responsible for the city enacting
			 the Nation's first municipal fair employment legislation;
			(4)that same year,
			 amid fierce debate on the direction of civil rights, he delivered a fiery
			 speech at the Democratic National Convention and spurred the Democratic Party
			 to add a civil rights plank to their platform;
			(5)from 1949–1964, he
			 served from Minnesota as one of the Nation's most distinguished Senators and
			 was pivotal in the enactment of the 1964 Civil Rights Act calling its passage
			 one of the landmarks of my life;
			(6)elected vice
			 president of the United States in 1964, he continued his selfless advocacy for
			 equality in a free, plural, and democratic society;
			(7)in 1971, he
			 resumed his senatorial career, and in 1974 he introduced the ambitious
			 Humphrey-Hawkins Full Employment and National Growth bill, the first attempt at
			 full employment legislation, which eventually passed after his death in 1978;
			 and
			(8)this final
			 legislative achievement stood as a symbol of Humphrey's undying commitment to
			 the humanitarian goals of the New Deal;
			Whereas as a testament to Hubert Humphrey's exemplary
			 leadership on civil and human rights, the Hubert H. Humphrey Civil and Human
			 Rights Award was established by The Leadership Conference in 1977; and
		Whereas Harry Belafonte received the Hubert H. Humphrey
			 Award because—
			(1)he is as well-known for his pursuit of
			 social justice as he is for his artistic talent;
			(2)his initiatives in overturning racial
			 barriers throughout society are highly acclaimed;
			(3)he served as a confidant to Dr. Martin
			 Luther King, Jr., helped to organize the March on Washington in 1963, raised
			 funds to free imprisoned civil rights protesters, and has been a powerful voice
			 for voting rights;
			(4)as a result of his work as the driving
			 force behind the 1985 We Are the World project, Mr. Belafonte
			 was named a UNICEF Goodwill Ambassador in 1987;
			(5)he was an outspoken opponent of Apartheid
			 and is known for his longstanding advocacy for the people of Haiti; and
			(6)he remains a tireless advocate of human
			 rights efforts in the United States and throughout the world: Now, therefore,
			 be it
			
	
		That the House of Representatives commends
			 Harry Belafonte for receiving the Hubert H. Humphrey Civil and Human Rights
			 Award on Wednesday, May 12, 2010, from the Leadership Conference on Civil and
			 Human Rights.
		
